Weygandt, C. J.,
dissenting from paragraph one of the syllabus and the judgment relating to the Schmelzer claim.
According to the pronouncement of the majority, a county recorder is free to ignore or comply with the provisions of Section 317.111, Revised Code. If lie chooses to ignore the statute and files a claimant’s affidavit for a mechanic’s lien, it is valid. If he observes the statute and refuses to file the affidavit, the claimant is remediless to obtain a lien.
Is it likely that the General Assembly intended to vest a county recorder with this unbridled power?